Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on June 05, 2020 for Application No. 16/893,490.  Claims 1-6 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Funk on October 21, 2021.
The application has been amended as follows: 
Claim 1, line 10, the limitation “a press” is replaced with - -a pressing member configured- -;
Claim 1, line 14, the limitation “press” is replaced with - -pressing member- -;
Claim 1, line 18, the limitation “a rate setter to set” is replaced with - -a rate setter configured to set- -;
Claim 3, line 7, the limitation “press” is replaced with - -pressing member- -; and
Claim 4, line 5, the limitation “press” is replaced with - -pressing member- -.

Priority
Receipt is acknowledged of certified copies of papers submitted on June 19, 2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statements (IDSs’) submitted 06/05/2020 and 09/21/2020 have been considered by the examiner. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a working vehicle having a PTO clutch with the combination features recited in the claim and particularly “a rate setter configured to set, with the control valve, a reducing rate at which the pressure of the operation fluid is reduced; and a controller to control the control valve based on the reducing rate set by the rate setter”.
The closest prior art reference is Matsuura et al. (US 9,475,384 B2). 
Matsuura discloses a powertrain system for driving a working vehicle 1 including a PTO shaft 45, a PTO clutch 84 and a PTO brake 107 mounted on the PTO shaft 45, a piston 105a configured to switch between the clutch 84 and brake 107 and a setting lever 60 configured to change the travel directions of the vehicle but does not teach the particular features and conditions required by claim 1.  See Figure 9.
Claims 2-6 are allowed as being dependent upon the allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659